FILE COPY




   BRIAN QUINN
    Chief Justice
                                  Court of Appeals                                 VIVIAN LONG
                                                                                       Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                      MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building                      P. O. Box 9540
                                                                                     79105-9540
                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                   Amarillo, Texas 79101-2449                        (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                      October 21, 2015

Adam C. Burney                                  Steven W. Conder
Mark D. Scott                                   Assistant Criminal District Attorney
SCOTT, McNEILL & BURNEY, PLLC                   401 W. Belknap
3000 East Loop 820                              Fort Worth, TX 76196
Fort Worth, TX 76112                            * DELIVERED VIA E-MAIL *
* DELIVERED VIA E-MAIL *


RE:    Case Numbers: 07-14-00083-CR, 07-14-00084-CR, 07-14-00085-CR
       Trial Court Case Numbers: 1328179D, 1328181D, 1344140R
Style: Malishia Lynn Booker v. The State of Texas

Dear Counsel:

      The Court this day issued an opinion and judgment in the captioned causes.
TEX. R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:       Honorable David Scott Wisch (DELIVERED VIA E-MAIL)
           Thomas A. Wilder (DELIVERED VIA E-MAIL)